This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF ALBUQUERQUE,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,261

 5 ONE 1989 CHRYSLER,

 6          Defendant,

 7 and

 8 RALPH N. LESTER,

 9          Claimant-Appellant.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Alan M. Malott, District Judge

12 Jenica L. Jacobi, Interim City Attorney
13 David Tourek, Assistant City Attorney
14 Albuquerque, NM

15 for Appellee

16 Ralph N. Lester
17 Albuquerque, NM

18 Pro Se Appellant
 1                             MEMORANDUM OPINION

 2 SUTIN, Judge.

 3   {1}   Claimant appeals the district court’s judgment granting forfeiture of Claimant’s

 4 vehicle. We issued a notice of proposed disposition proposing to affirm, and Claimant

 5 has filed a memorandum in opposition to the proposed affirmance.

 6   {2}   We have reviewed the arguments made in the memorandum in opposition, but

 7 are not convinced by those arguments. In particular, we point out that as we stated in

 8 the notice, we are bound by Supreme Court precedent approving of the City’s

 9 forfeiture process; this is true even though there may be factual differences between

10 this case and the Supreme Court cases cited in the notice. We also point out that with

11 respect to the issue concerning the City’s late disclosure of evidence, Claimant’s

12 argument is misplaced. He states that it is obvious that the belatedly disclosed

13 evidence prejudiced him; however, the question to be determined is not whether the

14 evidence itself was prejudicial, but whether Claimant was somehow prejudiced by the

15 late disclosure of that evidence. See, e.g., Tartaglia v. Hodges, 2000-NMCA-080,

16 ¶¶ 31-33, 129 N.M. 497, 10 P.3d 176. In other words, it was up to Claimant to show

17 that he did not have a fair opportunity to respond to the evidence for some reason

18 connected to the late disclosure. Claimant did not make such a showing and

19 affirmance is therefore warranted on that issue. As to all the other issues, we rely on


                                               2
1 the discussion contained in the notice of proposed disposition, and we affirm for the

2 reasons stated in that notice.

3   {3}   IT IS SO ORDERED.



4                                        __________________________________
5                                        JONATHAN B. SUTIN, Judge


6 WE CONCUR:


7 _______________________________
8 JAMES J. WECHSLER, Judge


 9 _______________________________
10 LINDA M. VANZI, Judge




                                            3